[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                                No. 09-15904                 ELEVENTH CIRCUIT
                                                                AUGUST 12, 2010
                            Non-Argument Calendar
                                                                  JOHN LEY
                          ________________________
                                                                   CLERK

                     D. C. Docket No. 09-00114-CV-WS-N

CORLA JACKSON,


                                                               Plaintiff-Appellant,

                                     versus

FARMERS INSURANCE GROUP/FIRE
INSURANCE EXCHANGE,

                                                              Defendant-Appellee.


                          ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                        _________________________

                                (August 12, 2010)

Before HULL, MARCUS and FAY, Circuit Judges.

PER CURIAM:

     Corla Jackson, proceeding pro se, appeals the district court’s sua sponte
dismissal, pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), of her federal pro se

complaint. After review, we affirm.

                                I. BACKGROUND

A.    State Court Action

      On September 16, 2005, Jackson, pro se, filed a complaint in Alabama state

court against her insurance company, Farmers Insurance Group/Fire Insurance

Exchange (“Farmers”), which had issued her a homeowners insurance policy.

Jackson’s complaint alleged that Farmers refused to pay her claims for damage to

her home caused by Hurricanes Ivan and Katrina, as required by her homeowners

policy. The Alabama trial court granted summary judgment to Farmers, and

Jackson appealed. The Alabama Court of Civil Appeals affirmed. Jackson v.

Farmers Ins. Grp. / Fire Ins. Exch., 26 So. 3d 1276 (Ala. Civ. App. 2008). Jackson

filed a petition for a writ of certiorari in the Alabama Supreme Court, which was

denied.

B.    Federal Court Action

      In 2009, Jackson, pro se, filed a complaint in federal district court against

Farmers, alleging, inter alia, violations of the “Alabama Insurance Code”; civil

conspiracy to violate the “Alabama Deceptive Trade Practices-Consumer

Protection Act”; Ala. Code §§ 8-19-1 et seq.; breach of contract; bad faith;



                                          2
negligent misrepresentation; and fraud based upon Farmer’s alleged failure to pay

benefits in full for damages Jackson sustained in Hurricanes Ivan and Katrina, as

required by her homeowners insurance policy.

       Jackson filed a motion to proceed in forma pauperis, and the district court

ordered Jackson to submit additional information regarding Jackson’s action

against Farmers in Alabama state court. After Jackson submitted various records

from the proceedings in Alabama state court, the district court granted Jackson’s

request to proceed in forma pauperis but dismissed Jackson’s suit as frivolous

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). The district court concluded that the

relief Jackson sought in federal district court was the subject of her state court

lawsuit and therefore the district court lacked subject matter jurisdiction over

Jackson’s complaint under the Rooker-Feldman doctrine.1

       Jackson appealed and filed a motion for appointment of counsel, which this

Court denied.

                                     II. DISCUSSION

A.     Sua Sponte Dismissals

       The district court must dismiss an in forma pauperis complaint at any time if

it determines that the action “is frivolous or malicious.” 28 U.S.C.


       1
        See Rooker v. Fid. Trust Co., 263 U.S. 413, 44 S. Ct. 149 (1923); Dist. of Columbia
Court of Appeals v. Feldman, 460 U.S. 462, 103 S. Ct. 1303 (1983).

                                               3
§ 1915(e)(2)(B)(i). A complaint “is frivolous where it lacks an arguable basis

either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325, 109 S. Ct. 1827,

1831-32 (1989). We also have stated that a case is frivolous if the factual

allegations are “clearly baseless,” or if it is based on an “indisputably meritless”

legal theory. Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993) (quotation

marks omitted). In addition, a district court may sua sponte consider subject matter

jurisdiction at any stage in the litigation and must dismiss a complaint if it

concludes that subject matter jurisdiction is lacking. See Fed. R. Civ. P. 12(h)(3);

Arbaugh v. Y&H Corp., 546 U.S. 500, 506, 514, 126 S. Ct. 1235, 1240 (2006).

      “Pro se pleadings are held to a less stringent standard than pleadings drafted

by attorneys and will, therefore, be liberally construed.” Tannenbaum v. United

States, 148 F.3d 1262, 1263 (11th Cir. 1998).

B.    Rooker-Feldman Doctrine

      Under the Rooker-Feldman doctrine, lower federal courts “do not have

jurisdiction to act as appellate courts and [are] preclude[d] . . . from reviewing final

state court decisions.” Green v. Jefferson County Comm’n, 563 F.3d 1243, 1249

(11th Cir.), cert. denied, 130 S. Ct. 199 (2009). The Rooker-Feldman doctrine is

confined to cases that are “[1] brought by state-court losers [2] complaining of

injuries caused by state-court judgments [3] rendered before the district court



                                           4
proceedings commenced and [4] inviting district court review and rejection of

those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280,

284, 125 S. Ct. 1517, 1521-22 (2005); see also Nicholson v. Shafe, 558 F.3d 1266,

1272-74, 1278-79 (11th Cir. 2009) (explaining that, after Exxon Mobil, the

Rooker-Feldman doctrine is limited and applied narrowly). “The doctrine applies

both to federal claims raised in the state court and to those ‘inextricably

intertwined’ with the state court’s judgment.” Casale v. Tillman, 558 F.3d 1258,

1260 (11th Cir. 2009). “A claim is inextricably intertwined if it would effectively

nullify the state court judgment, or it succeeds only to the extent that the state court

wrongly decided the issues.” Id. (internal quotation marks and citation omitted).

Furthermore, the Rooker-Feldman doctrine applies only when the state court

proceedings ended before the federal action was filed. Nicholson, 558 F.3d at

1275, 1277 n.11.

       After liberally construing Jackson’s pro se complaint, we find no reversible

error in the district court’s sua sponte dismissal with prejudice.2 On appeal,

Jackson’s arguments are far from clear. Jackson appears to make several



       2
        This Court reviews a district court’s sua sponte dismissal for frivolity under 28 U.S.C.
§ 1915(e)(2)(B)(i) for abuse of discretion. Hughes v. Lott, 350 F.3d 1157, 1160 (11th Cir.
2003). A district court’s determination that it lacks subject matter jurisdiction over a plaintiff’s
claims in light of the Rooker-Feldman doctrine is reviewed de novo. Nicholson, 558 F.3d at
1270.

                                                  5
arguments as to why the Alabama trial court’s decision was illegal, why she should

have been granted a default judgment, how Farmers deceived the Alabama trial

court judge, and how the Alabama judicial system discriminated against her on the

basis of her race. Jackson specifically requests a trial by jury against Farmers as

well as an order from this Court granting her relief under Alabama Rule of Civil

Procedure 60(b), which provides the circumstances under which an Alabama court

may relieve a party from a final judgment, order, or proceeding. Ala. R. Civ. P.

60(b). Jackson makes no argument on appeal regarding the Rooker-Feldman

doctrine, which underlies the district court’s dismissal of her complaint.

      After review, we conclude the district court correctly determined that it

lacked subject matter jurisdiction. Jackson is a state court loser complaining of

injuries caused by a state court judgment. In her federal complaint, Jackson claims

that she should have received a judgment in her favor in the state court proceedings

but was unlawfully deprived of a favorable result due to the actions of Farmers and

various other state government actors. She also reargues the merits of the claims

she brought in the Alabama trial court. Jackson is clearly seeking federal court

review and rejection of the judgment of the Alabama courts. Therefore, Jackson’s

claims are “inextricably intertwined” with the state court judgment, and granting

Jackson’s claims would “effectively nullify” the state court judgment. See Exxon



                                           6
Mobil Corp., 544 U.S. at 283-84, 125 S. Ct. at 1521 (noting that the federal

complaints in the Rooker and Feldman cases “invited federal courts of first

instance to review and reverse unfavorable state-court judgments.”); Casale, 558

F.3d at 1260-61.

       Moreover, because the Supreme Court of Alabama denied her writ of

certiorari prior to her filing suit in federal district court, it is clear that the state

court proceedings ended prior to the filing of her federal court proceedings.

                                   IV. CONCLUSION

       Jackson's motion to reconsider the denial of her motion for appointment of

counsel is DENIED. For the reasons given above, we affirm the district court’s

order dismissing Jackson’s complaint.

       AFFIRMED.




                                               7